Appellant was convicted of violating the prohibition law in force in Red River County.
His contention is that the evidence does not show a sale, in that it does not show a delivery of the whisky by appellant. Walter Keeton testified that he knew appellant and approached and told him he desired some whisky. Appellant said that he had some at home in his trunk; that he paid appellant $3 for the whisky, and went to appellant's home, and appellant's brother showed him which was appellant's trunk, and he went into it and got a quart of whisky. This was a sale, and the court did not err in so holding.
The judgment is affirmed.
Affirmed.